1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7   CORNELIUS DOOLEY and
 8   SUSAN HOFFMAN-DOOLEY,
 9   substitute parties for HDQ, LLC,
10   a New Mexico limited liability Company,

11          Plaintiffs-Appellants,

12 v.                                                                          NO. 30,942

13   QUIET TITLE COMPANY, LLC, a
14   New Mexico limited liability company,
15   J. MICHAEL HYATT, individually
16   and as a member of QUIET TITLE
17   COMPANY, LLC,

18          Defendants-Appellees.

19 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
20 Sarah M. Singleton, District Judge

21   The Simons Firm, LLP
22   Thomas A. Simons, IV
23   Kelcey C. Nichols
24   Santa Fe, NM

25 for Appellants

26 Lorenz Law
27 Alice T. Lorenz
28 Albuquerque, NM

29 Sommer, Udall, Sutin, Hardwick & Hyatt, PA
 1 Kurt A. Sommer
 2 Jack Hardwick
 3 Santa Fe, NM

 4 for Appellees


 5                            MEMORANDUM OPINION

 6 VIGIL, Judge.

 7        In this appeal, the Court issued a calendar notice on March 2, 2011, proposing

 8 summary affirmance of the district court’s order denying Plaintiff HDQ, LLC’s

 9 motion for prejudgment interest. On March 14, 2011, a notice of automatic stay was

10 filed in this Court, notifying the Court that Defendant Quiet Title Company, LLC had

11 filed a petition for bankruptcy in the United States Bankruptcy Court. On July 20,

12 2011, this Court entered an order staying this appeal pending the bankruptcy

13 proceedings. On July 18, 2011, and August 22, 2011, the United Sates Bankruptcy

14 Court entered a stipulated order dismissing the Chapter 11 bankruptcy case, and a

15 default order approving modification of the automatic stay, respectively. The parties

16 agree it is appropriate for this Court to lift the stay of the appeal. The parties also

17 agree that this Court should allow Cornelius Dooley and Susan Hoffman-Dooley to

18 be substituted for Plaintiff HDQ, LLC, in this action.




                                              2
 1        On October 14, 2011, this Court filed an order that lifted the stay of this appeal

 2 pending bankruptcy, requested the parties respond to the March 2, 2011, calendar

 3 notice, and allowed the substitution of Plaintiff HDQ, LLC for Plaintiffs Cornelius

 4 Dooley and Susan Hoffman-Dooley. Defendants have filed a memorandum in support

 5 of the calendar notice. The substituted Plaintiffs have filed a response indicating that

 6 they have abandoned the appeal and do not opposed the calendar notice analysis.

 7        For the reasons set forth in this Court’s March 2, 2011, calendar notice, we

 8 affirm the district court’s order denying Plaintiff and the substituted Plaintiffs

 9 prejudgment interest.

10        IT IS SO ORDERED.



11                                                 _______________________________
12                                                 MICHAEL E. VIGIL, Judge


13 WE CONCUR:



14 _________________________________
15 MICHAEL D. BUSTAMANTE, Judge



16 _________________________________
17 LINDA M. VANZI, Judge


                                              3